Citation Nr: 0705710	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure in service.  

The evidence of record in this case includes a November 2004 
statement from Dr. Schrems wherein he opined that it is 
"possible" that the veteran's hearing loss and tinnitus 
could be related to noise exposure in service.  However, it 
does not appear that the RO has considered this statement in 
denying the veteran's claims.  In this regard, the Board 
notes that the November 2004 statement is not listed in the 
"Evidence" section or discussed in the "Reasons and Bases" 
section of the August 2005 Statement of the Case.  

In the VA Form 646, dated in September 2005, the veteran's 
representative specifically mentioned the November 2004 
statement and requested that a favorable decision be rendered 
on the basis of the evidence of record.  Accordingly, 
appellate review may not proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

The RO should readjudicate the claims 
for service connection for hearing loss 
and tinnitus based on the evidence of 
record, including the November 2004 
statement from Dr. Schrems.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



